This non-final replaces the non-final mailed 09/06/2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Timm (US 2017/281218 A1).
Regarding claim 1, Timm discloses a surgical instrument 10 (Fig. 8), comprising: a handle assembly 20 (Fig. 8); an elongated portion 30 extending distally from the handle assembly 20 and defining a first longitudinal axis (Fig. 8, horizontal axis); an end effector 40 disposed adjacent a distal end of the elongated portion 30 and defining a second longitudinal axis (reproduced in Fig. 8 below); and an articulation assembly 210 (Fig. 8) disposed in mechanical cooperation with the end effector 40 and configured to cause the end effector to move between a first position where the second longitudinal axis is aligned with the first longitudinal axis (para. [0077] and Figs. 6A) and a second position where the second longitudinal axis is disposed at an angle to the first longitudinal axis (para. [0078] and Fig. 6B), the articulation assembly includes: a dual threaded rod 226 (Fig. 9; para. [0063] “Drive shaft (226) includes a first threaded portion (228) and a second threaded portion (229)” including a body (Figs. 9-12C), a first thread 229 encircling at least a portion of the body in a first direction (Fig. 9), and a second thread 228 encircling at least a portion of the body in a second direction (Fig. 9), the first direction is opposite the second direction (para. [0063] “first threaded portion 228 and second threaded portion 229 are threaded in opposite direction relative to each other”); a first nut 250 (fig. 9) mechanically engaged with the first thread 229 such that rotation of the dual threaded rod in a first direction relative to the elongated portion causes the first nut to move distally relative to the elongated portion” (para. [0066] “drive member (250) simultaneously translates distally); a second nut 240 mechanically engaged with the second thread 228 such that rotation of the dual threaded rod in the first direction relative to the elongated portion causes the second nut to move proximally relative to the elongated portion (Fig. 9, para. [0066] “drive member (240) translates proximally”); a first articulation rod 161 (Fig. 9) coupled to the first nut 250 (para. [0067] “translation of second drive member (250) along second threaded portion (229) also actuates translatable member (161) in a second direction”) and to the end effector (para. [0068] via outer sheath 32); and a second articulation rod 162 (Fig. 9) coupled to the second nut (para. [0067] “translation of first drive member (240) along first threaded portion (228) also actuates translatable member (162) in a first direction”) and to the end effector (para. [0068] via outer sheath 32).

    PNG
    media_image1.png
    547
    801
    media_image1.png
    Greyscale

Regarding claim 2, Timm discloses the surgical instrument according to claim 1. Timm further discloses: further including an actuation mechanism 222 disposed in mechanical cooperation with the handle assembly 20 and with the articulation assembly 210 (Fig. 9, 222 is in indirect mechanical cooperation with handle assembly 20 via 226 (see also Figure 8) and directly with the articulation assembly 210 (see also Figure 9)).
Regarding claim 3, Timm discloses the surgical instrument according to claim 2. Timm discloses including a driver 224 disposed in mechanical cooperation with the articulation assembly 210 and in mechanical cooperation with the actuation mechanism 222, the driver rotatable about the longitudinal axis relative to the elongated portion (Fig. 9, driver 224 is mechanically cooperated with articulation assembly 210 and actuation mechanism 222; para. [0060] and [0042] “a knob (31) is secured to a proximal portion of proximal outer sheath (32). Knob (31) is rotatable relative to body (22), such that shaft assembly (30) is rotatable about the longitudinal axis defined by outer sheath (32), relative to handle assembly (20). Such rotation may provide rotation of end effector (40), articulation section (130), and shaft assembly (30) unitarily”).
Regarding claim 4, Timm discloses the surgical instrument according to claim 3. Timm discloses: wherein the driver is disposed in mechanical cooperation with the dual threaded rod 226, the driver is rotationally fixed with respect to the dual threaded rod 226 (para. [0061] “Gearbox (224) converts the torque generated by motor (222) to a desired amount of torque and transfers the desired torque to drive shaft (226) in order to rotate drive shaft (226)”).
Regarding claim 5, Timm discloses the surgical instrument according to claim 1. Timm discloses: wherein the first nut is translatable proximally and translatable distally relative to the elongated portion, and wherein the second nut is translatable proximally and translatable distally relative to the elongated portion (para. [0066] “Therefore, rotation of drive shaft (226) moves drive members (240, 250) along their respective threaded portions (228, 229) in opposite longitudinal directions, such that drive member (240) translates distally while drive member (250) simultaneously translates proximally; and such that drive member (240) translates proximally while drive member (250) simultaneously translates distally”).
Regarding claim 6, Timm discloses the surgical instrument according to claim 1. Tim discloses: wherein the first articulation rod 161 is longitudinally fixed to the first nut 250 (Fig. 9, para. [0067]), and wherein the second articulation rod 162 is longitudinally fixed to the second nut 240 (Fig. 9, para. [0067]).
	Regarding claim 7, Timm discloses the surgical instrument according to claim 1. Timm discloses: wherein rotation of the dual threaded rod in the first direction about the longitudinal axis relative to the elongated portion causes the first articulation rod to move distally relative to the elongated portion and causes the second articulation rod to move proximally relative to the elongated portion (para. [0066]-para. [0067]).
Regarding claim 8, Timm discloses the surgical instrument according to claim 7. Timm discloses: wherein rotation of the dual threaded rod in a second direction about the longitudinal axis relative to the elongated portion causes the first articulation rod to move proximally relative to the elongated portion and causes the second articulation rod to move distally relative to the elongated portion (para. [0066]-para. [0067]).
Regarding claim 9, Timm discloses the surgical instrument according to claim 1. Timm discloses: wherein the first nut and the second nut are rotationally fixed relative to the elongated portion (para. [0066]).
Regarding claim 10, Timm discloses the surgical instrument according to claim 1. Timm discloses: wherein the articulation assembly further includes a proximal stop disposed on the dual threaded rod proximally of the first nut, and a distal stop disposed on the dual threaded rod distally of the second nut (Fig. 9, proximal stop is the unthreaded portion of shaft 226 proximally of the first nut 229 and distal stop is the unthreaded portion of shaft 226 distally of the second nut 228).
Regarding claim 11, Timm discloses the surgical instrument according to claim 10. Timm discloses: wherein the articulation assembly further includes a middle stop disposed on the dual threaded rod distally of the first nut and proximally of the second nut (Fig. 9, middle stop is the unthreaded portion of shaft 226 between the first nut 229 and the second nut 228).
Regarding claim 13, Timm discloses: an articulation assembly 210 for use with a surgical device (Fig. 8), the articulation assembly comprising: a dual threaded rod 226 including a body (Figs. 9-12C), a first thread 229 encircling at least a portion of the body in a first direction (Fig. 9), and a second thread 228 encircling at least a portion of the body in a second direction (Fig. 9), the first direction is opposite the second direction (para. [0063]); a proximal nut 250 at least partially encircling the body of the dual threaded rod 226 and engaged with the first thread of the dual threaded rod 226 (Fig. 9 and para. [0065]); a distal nut 240 at least partially encircling the body of the dual threaded rod 226 and engaged with the second thread of the dual threaded rod 226 (Fig. 9 and para. [0065]); a first articulation rod 161 coupled to the proximal nut 250 and disposed on a first lateral side of the dual threaded rod 226 (Fig. 9 and Figs. 12A-12C); and a second articulation rod 162 coupled to the distal nut 240 and disposed on a second lateral side of the dual threaded rod 226 (Fig. 9 and Figs. 12A-12C), wherein rotation of the dual threaded rod 226 in a first direction relative to the proximal nut causes the proximal nut 250 and the first articulation rod 161 to move distally relative to the dual threaded rod 226 (para. [0066]), and causes the distal nut 240 and the second articulation rod 162 to move proximally relative to the dual threaded rod 226 (para. [0066]).
Regarding claim 14, Timm discloses the articulation assembly according to claim 13. Timm discloses: wherein rotation of the dual threaded rod in a second direction relative to the proximal nut causes the proximal nut and the first articulation rod to move proximally relative to the dual threaded rod, and causes the distal nut and the second articulation rod to move distally relative to the dual threaded rod 226 (para. [0066]-para. [0067]).
Regarding claim 15, Timm discloses the articulation assembly according to claim 13. Timm discloses: further including a proximal stop disposed on the dual threaded rod proximally of the proximal nut, and a distal stop disposed on the dual threaded rod distally of the distal nut (Fig. 9, proximal stop is the unthreaded portion of shaft 226 proximally of the first nut 229 and distal stop is the unthreaded portion of shaft 226 distally of the second nut 228).
Regarding claim 16, Timm discloses the surgical instrument according to claim 15. Timm discloses: further including a middle stop disposed on the dual threaded rod distally of the proximal nut and proximally of the distal nut (Fig. 9, middle stop is the unthreaded portion of shaft 226 between the first nut 229 and the second nut 228).
Regarding claim 17, Timm discloses: a method of articulating an end effector of a surgical instrument (para. [0068]), comprising: rotating a dual threaded rod 226 (para. [0061] “Motor (222) is operable to rotate drive shaft (226) about the longitudinal axis defined by drive shaft (226) in a clockwise or counterclockwise direction”); translating a first nut 250 proximally (para. [0066]); translating a second nut 240 distally (para. [0066] “Therefore, rotation of drive shaft (226) moves drive members (240, 250) along their respective threaded portions (228, 229) in opposite longitudinal directions, such that drive member (240) translates distally while drive member (250) simultaneously translates proximally; and such that drive member (240) translates proximally while drive member (250) simultaneously translates distally”) translating a first articulation rod proximally (para. [0066]-para. [0067]); and translating a second articulation rod distally (para. [0066]-para. [0067] “translation of first drive member (240) along first threaded portion (228) also actuates translatable member (162) in a first direction... translation of second drive member (250) along second threaded portion (229) also actuates translatable member (161) in a second direction”), wherein translating the first nut proximally and translating the second nut distally occur simultaneously (para. [0066]).
Regarding claim 18, Timm discloses the method according to claim 17. Timm further discloses: wherein translating the first articulation rod proximally and translating the second articulation rod distally occur simultaneously (para. [0091]).
Regarding claim 19, Timm discloses the method according to claim 18. Timm further discloses: wherein translating the first nut proximally and translating the first articulation rod proximally occur simultaneously (para. [0066]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Timm.
Regarding claim 12, Timm discloses the surgical instrument according to claim 1. Timm fails to directly disclose: wherein when the end effector is in the second position, the second longitudinal axis is disposed at about 90 degrees relative to the first longitudinal axis.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Timm to have a second longitudinal axis disposed at about 90 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Timm would not operate differently with the angle and since the device is intended to be operable between a first position and a second position disposed at an angle (Fig. 6B), the device would function appropriately having the claimed angle. Further, applicant places no criticality on the angle claimed, indicating simply that the angle “may” be 90 degrees (specification pp. [0012] and [0034]]).
Regarding claim 20, Timm discloses the method according to claim 17. Timm further discloses: wherein the dual threaded rod defines a first longitudinal axis (Fig. 8), wherein the end effector defines a second longitudinal axis (Fig. 8), and further including moving the end effector from a first position wherein the first longitudinal axis is aligned with the second longitudinal axis (Fig. 8), to a second position (Fig. 6B). 
Timm fails to directly disclose: where the second longitudinal axis is disposed at about 90 degrees relative to the first longitudinal axis.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Timm to have a second longitudinal axis disposed at about 90 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Timm would not operate differently with the angle and since the device is intended to be operable between a first position and a second position disposed at an angle (Fig. 6B), the device would function appropriately having the claimed angle. Further, applicant places no criticality on the angle claimed, indicating simply that the angle “may” be 90 degrees (specification pp. [0012]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL LYNN GEIGER whose telephone number is (571)272-6196. The examiner can normally be reached Mon-Fri 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on (571) 270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rachael Geiger/
Examiner
Art Unit 4165
/IMANI N HAYMAN/Supervisory Patent Examiner, Art Unit 4165